MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                                     FILED
      Memorandum Decision shall not be regarded as                             Mar 29 2018, 11:05 am
      precedent or cited before any court except for the                             CLERK
      purpose of establishing the defense of res judicata,                       Indiana Supreme Court
                                                                                    Court of Appeals
      collateral estoppel, or the law of the case.                                    and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Emilee L. Stotts                                         Curtis T. Hill, Jr.
      Marion, Indiana                                          Attorney General of Indiana

                                                               Ian McLean
                                                               Supervising Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael J. Huffman,                                      March 29, 2018

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               35A04-1709-CR-2042
              v.                                               Appeal from the Huntington
                                                               Superior Court.
                                                               The Honorable Jennifer E. Newton,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               35D01-1610-F4-214




      Shepard, Senior Judge

[1]   Michael J. Huffman appeals the sentence he received for two convictions of

      dealing in a narcotic drug, one as a Level 4 felony and the other as a Level 5

      felony, as well as an habitual offender sentencing enhancement. We affirm.




      Court of Appeals of Indiana | Memorandum Decision 35A04-1709-CR-2042 | March 29, 2018              Page 1 of 4
[2]   In October 2016, the State filed the dealing charges and habitual offender

      enhancement against Huffman for acts he committed in November 2015. It

      alleged Huffman sold heroin to a confidential informant two days in a row.

      Huffman later moved to plead guilty, as charged. The court accepted his plea,

      held a sentencing hearing, and imposed an aggregate sentence of twenty-eight

      years. This appeal followed.


[3]   Huffman argues his sentence is inappropriate and asks the Court to reduce it.

      He does not state a preferred sentence. Article VII, section 6 of the Indiana

      Constitution authorizes the Court to revise sentences. This authority is

      implemented through Indiana Appellate Rule 7(B), which provides we “may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, [we find] that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.”


[4]   As we conduct our review, we consider not only the aggravators and mitigators

      found by the trial court, but also any other factors appearing in the record.

      Walters v. State, 68 N.E.3d 1097 (Ind. Ct. App. 2017), trans. denied. The

      principal role of such review is to attempt to leaven the outliers. Curry v. State,

      90 N.E.3d 677 (Ind. Ct. App. 2017), trans. denied. The appellant must

      demonstrate that the sentence is inappropriate. Id. (quotation omitted).


[5]   At the time Huffman committed the offenses, the advisory sentence for a Level

      4 felony was six years, with a maximum of twelve years and a minimum of two

      years. Ind. Code § 35-50-2-5.5 (2014). The advisory sentence for a Level 5


      Court of Appeals of Indiana | Memorandum Decision 35A04-1709-CR-2042 | March 29, 2018   Page 2 of 4
      felony was three years, with a maximum of six and a minimum of one. Ind.

      Code § 35-50-2-6 (2014). An habitual offender who was convicted of a Level 4

      felony could receive an additional fixed term between six and twenty years.

      Ind. Code § 35-50-2-8 (2015).


[6]   The court sentenced Huffman to ten years for the Level 4 felony and six years

      for the Level 5 felony, to be served concurrently. The court further applied the

      habitual offender enhancement to the Level 4 felony and imposed an additional

      eighteen years, for a total sentence of twenty-eight years.


[7]   Based on the limited record before us, the nature of the offenses is

      unremarkable. The character of the offender is a different matter. Huffman

      was thirty-nine years old at sentencing and has an extensive criminal record.

      The habitual offender enhancement is based on prior felony convictions for

      dealing in cocaine (Class B felony) and marijuana (Class C felony). In addition,

      Huffman has felony convictions for burglary and theft, and misdemeanor

      convictions for resisting law enforcement, residential entry, and battery (two

      counts). He has had probation revoked in the past, and he was on work release

      when he committed the current crimes. Clearly, prior convictions have not

      caused Huffman to change his behavior. Because of his consistent law

      breaking, the longest period he has held a job is eight months.


[8]   Huffman argues that he stopped using controlled substances after he committed

      these offenses and had been sober for months prior to charges being filed. Even

      if true, his brief period of sobriety does not necessarily outweigh his extensive


      Court of Appeals of Indiana | Memorandum Decision 35A04-1709-CR-2042 | March 29, 2018   Page 3 of 4
       criminal history. Huffman further claims he committed the current offenses

       because he is a drug addict and was making money to pay for his own drugs.

       As the trial court pointed out, many drug users never deal in drugs, which is a

       different and more severe harm to the community.


[9]    Huffman cites to two cases in support of his request for sentence reduction, but

       they are distinguishable. In Norris v. State, 27 N.E.3d 333 (Ind. Ct. App. 2015),

       a panel of this Court reduced a sentence for dealing in controlled substances,

       noting Norris’ criminal history consisted mostly of misdemeanor possession

       offenses. In Schaaf v. State, 54 N.E.3d 1041 (Ind. Ct. App. 2016), this Court

       reduced a sentence for two counts of dealing, determining Schaaf was not

       directly involved in one transaction and was not the primary target of the police

       investigation for the second. In this case, Huffman’s criminal record is more

       severe than Norris’ record, and there do not appear to be any mitigating factual

       circumstances relating to the drug deals, unlike in Schaaf’s case. Huffman has

       failed to demonstrate that his sentence is inappropriate. See Field v. State, 843
N.E.2d 1008 (Ind. Ct. App. 2006) (sentence for dealing in controlled substance

       not inappropriate; defendant had lengthy criminal history and was on bond

       when he committed the offense), trans. denied.


[10]   For the reasons stated above, we affirm the judgment of the trial court.


[11]   Affirmed.


       May, J., and Altice, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 35A04-1709-CR-2042 | March 29, 2018   Page 4 of 4